Citation Nr: 0915606	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for coronary artery 
disease (CAD), secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  An August 2008 Board decision reopened the claim 
for service connection for residuals of a back injury, and 
remanded the underlying claim on  the merits along with the 
claim pertaining to CAD to the RO (via the Appeals Management 
Center (AMC) in Washington, D.C.) for additional development.         
The case has since been returned to the Board for further 
review. 

The Board will decide the claim for service connection for 
CAD, as secondary to PTSD.  The issue of service connection 
for residuals of a back injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's coronary artery disease is not proximately due 
to or the result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for coronary 
artery disease as secondary to PTSD are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has notified the Veteran of what evidence would 
substantiate his claim for service connection for coronary 
artery disease through VCAA notice correspondence dated from 
September 2003 to October 2008 which informed him         as 
to each element of satisfactory notice set forth under the 
Pelegrini II decision.           The February 2006 Statement 
of the Case (SOC) explained the criteria to substantiate a 
claim for service connection including on both theories of 
direct and secondary entitlement, and effectively 
readjudicated the claim subsequent to notice and development.  
The VCAA notice indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO further issued a March 2006 letter to the Veteran which 
explained the requirements to demonstrate the disability 
rating and effective date elements of the service connection 
claim on appeal.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice dated September 2003 met this criterion.  
The subsequent notice letters did not meet this standard as 
they were issued following the June 2004 rating decision on 
appeal.  However, the Veteran has had an opportunity to 
respond to the relevant notice correspondence in advance of 
the most recent January 2009 Supplemental SOC (SSOC) 
readjudicating his claim.  During this timeframe the Veteran 
underwent an October 2008 VA examination pertaining to the 
claim, and the RO obtained additional VA outpatient treatment 
records.  There is no indication of any further available 
evidence that must be associated with the record.  The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim.   See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran including obtaining service 
treatment records (STRs), the service personnel file, 
extensive records of VA outpatient treatment and 
hospitalization, and various private treatment records.  The 
Veteran has also undergone VA compensation and pension 
examinations.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  
In support of his claim, he has provided correspondence from 
several treating physicians, and lay statements from himself 
and other individuals.  He has not requested the opportunity 
to testify at a hearing in support of his claim at any point.  
Thus, the record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits.

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008).  
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008). In addition, 
a claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
 
Under the current version of 38 C.F.R. § 3.310(b), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service 
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the current level of severity of the nonservice-connected 
disease or injury.  These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The report of a February 2001 VA outpatient psychiatric 
consultation indicates a diagnosis of PTSD, prolonged.  The 
psychiatrist observed the Veteran had developed lower 
extremity edema and shortness of breath with mild chest pain 
after his last visit.  The Veteran also had a history of 
cardiac dysfunction which did not appear to involve any form 
of congestive heart failure.

The Veteran provided a copy of an August 2003 computer 
database record with abstracts of several medical journal 
articles that discuss the extent of an association between 
cardiovascular disease and its symptoms with PTSD, and other 
sources of mental stress.  Some of these studies identified 
possible correlations between the two conditions including 
several patients who had higher blood pressure and an 
increased heart rate that were considered to have some 
relationship to PTSD. 

Through correspondence dated September 2003, Dr. R.J., a 
private cardiologist indicated he had been treating the 
Veteran for 15 years for known coronary atherosclerotic heart 
disease.  The Veteran had undergone bypass surgery on two 
occasions and a number of interventional procedures, the 
latest of which was a stent to his bypass graft one month 
previously.  He had an old inferior infarction and had severe 
coronary atherosclerotic heart disease.  The cardiologist 
observed that the patient was a Vietnam veteran who had a 
diagnosis of chronic PTSD, and that these patients were 
subject to higher heart rates, higher blood pressure, and 
increased instances of stroke and more atherosclerotic 
vascular disease in general.  He noted that the Veteran could 
not work because of the underlying diagnosis and that the 
prognosis was guarded. 

The Veteran underwent a VA psychiatric examination in October 
2003, on which the diagnosis was PTSD.  The examiner 
indicated further that as far as the relationship of 
cardiovascular disease to PTSD was concerned, he agreed with 
the above 2003 cardiologist's statement that patients with 
PTSD were subject to higher heart rates and higher blood 
pressure, and because of that they might also have an 
increased risk for having a stroke or atherosclerotic 
vascular disease. 
On an examination that month to specifically assess the 
relationship of cardiovascular disease to PTSD, the physician 
indicated he did not have all of the Veteran's records 
available and a large portion of the medical history was 
obtained directly from him.  The VA examiner noted that the 
Veteran had detailed in his chart numerous articles 
supporting the idea that PTSD was contributory to coronary 
artery disease.  The examiner stated he did not have time to 
review all of these articles or attest to their authority, 
but he did agree with Dr. R.J.'s statement that veterans with 
a diagnosis of PTSD were subject to higher heart rates and 
blood pressure, and in turn cardiovascular problems.  The VA 
examiner then expressed the opinion that the Veteran's PTSD 
had some contribution to his coronary artery disease, 
however, it was not the only factor involved in his heart 
disease.  Further diagnostic studies and clinical evaluation 
were recommended. 

The report of a September 2004 VA examination for heart 
disease and malaria, states the diagnosis in pertinent part 
of coronary artery disease status-post coronary artery bypass 
graft surgery and multiple stents.  The subjective factors 
were angina and shortness of breath.  The objective factors 
were that a stress test showed evidence of an old 
inferolateral myocardial infarction.  The VA examiner did not 
consider the Veteran's heart disease to have been secondary 
to his PTSD.

Then on re-examination in October 2004 pertaining to PTSD, 
the VA psychiatrist offered an opinion in response to the 
inquiry of whether the Veteran's heart condition was 
secondary to service-connected PTSD.  According to the 
examiner,  it was almost impossible to state whether PTSD 
caused the Veteran's heart condition or not.  The examiner 
observed that PTSD symptoms may be one of the risk factors 
and may have made his heart condition worse.  The diagnosed 
cardiovascular disorder itself was felt to be multifactorial 
and one of the risk factors might be PTSD.  The other 
identified stress factors included hypertension, 
hyperlipidemia, and a history of smoking. 

The report of a November 2008 cardiology reexamination 
indicates review of the documentation in the claims file and 
the Veteran's own reported history.  There were previous 
coronary artery bypass graft surgeries in 1996 and 2008, and 
a history of congestive heart failure in between these two 
procedures.  The Veteran reported chest pain and dyspnea on 
exertion when walking more than 50 yards.  There was no 
orthopnea, occasional paroxsysmal nocturnal dyspnea, and mild 
chronic bilateral ankle edema.  The Veteran underwent an 
extensive physical examination including an EKG study.

The VA examiner opined that based on review of the claims 
file, copy of the prior remand, and medical literature, it 
was the physician's best medical opinion that the Veteran's 
coronary artery disease was not at least as likely as not due 
to or aggravated by his PTSD.  The rationale was that major 
risk factors in the development of CAD which had been 
established and widely accepted by the medical community 
included hypertension, hyperlipidemia, diabetes and smoking.  
PTSD had not been traditionally considered a risk factor for 
cardiovascular disease.  The VA examiner cited to several 
studies in a medical journal database which expressed 
skepticism regarding any causal link between acute and 
chronic stress from PTSD and myocardial infarction.  One 
study in particular found that the effects of PTSD symptoms 
on the risk of coronary heart disease appeared to be somewhat 
modest.  According to the VA examiner, more studies and 
research were needed before there was sufficient data to 
clearly support PTSD as a conventional cardiovascular risk 
factor.  The records in the Veteran's claims file meanwhile 
documented his history of hypertension, hyperlipidemia and 
previous smoking,         all established cardiovascular risk 
factors.  

The preponderance of the determinative evidence in this case 
pertaining to the Veteran's cardiovascular disease weighs 
against finding that the claimed disorder has a causal 
connection to service-connected PTSD.  Preliminarily, the 
diagnosis of a current cardiovascular disorder is established 
in view of a history of coronary artery disease, and medical 
procedures completed for treatment purposes.  On the subject 
of causation, there are several medical opinions of record 
which address the etiology of a cardiovascular disorder in 
light of the theory of secondary service connection.  The 
Board finds that these opinions from VA and private treatment 
providers on the balance are unfavorable to the disposition 
of this claim.


When considering the question of etiology each of the 
opinions on file has been reviewed on the merits.  The Board 
has the province to weigh the medical opinion evidence of 
record, and determine which to accept as most persuasive.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and establish whether to accept such 
an opinion under the circumstances).  See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In so doing, the Board is mindful that it cannot 
make its own independent medical determination and there must 
be plausible reasons for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As a general matter, the degree of probative value to be 
afforded a medical opinion depends upon factors such as the 
physician's objective examination of the veteran, the 
knowledge and skill in analyzing the data, including that 
comprised in medical history, and the medical conclusion the 
physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The opinion must be considered as to the 
clinical data used to formulate the opinion, its rationale, 
or any other factors that would give it substance.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999). 
 
Other factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  See also Bielby v. 
Brown,     7 Vet. App. 260, 269 (1994) (medical opinion was 
of diminished evidentiary value when physician failed to 
review veteran's record before rendering an opinion).

The most probative evidence in this instance effectively 
rules out a relationship between the Veteran's coronary 
artery disease and his service-connected PTSD.

The September 2003 statement from a private cardiologist 
describes the Veteran's treatment history, and indicates that 
an individual within the category of someone who had PTSD was 
subject to increased heart rates, higher blood pressure, and 
increased manifestations of cardiovascular disease.  
Following having had the opportunity to review the preceding 
statement, the October 2003 VA psychiatric examiner expressed 
his concurrence.  While generally supportive of the present 
claim, the preceding opinions did not confirm that an 
identical causal relationship applies to this case.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).  In stating a principle with no 
more than a possibility of application to the current case, 
such an opinion is speculative in nature.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  The preceding 
opinions as a result provide relevant information in the 
inquiry into causation, though they  do not purport to decide 
that issue.  

The October 2003 VA examination report specifically for the 
claimed cardiovascular disorder indicates concurrence with 
the September 2003 physician, but also provides a conclusion 
with relevance to this particular case.  The examiner found 
PTSD had some contributing role to heart disease, although it 
was not the only relevant factor, and he recommended further 
clinical evaluation to clarify the diagnostic picture.  This 
opinion is somewhat more useful to the determination on 
causation, albeit does not express a definite conclusion, and 
reserves making a conclusion until further testing.  The 
statement of an opinion in terms of a "possible" 
relationship or that is no more than speculative is of 
diminished probative value.  See e.g., Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus).

The medical evidence likewise includes the statements of 
several physicians whose opinions were less favorable on the 
issue of etiology.  A September 2004 VA cardiology examiner 
did not consider the Veteran's heart disease to have been due 
to PTSD.  An October 2004 VA psychiatric examiner indicated 
that the Veteran's cardiovascular disorder was multifactorial 
and PTSD might be a risk factor, but considered it nearly 
impossible to confirm that PTSD was a contributing factor.  
The November 2008 cardiology examination provides the most 
comprehensive opinion stating that coronary artery disease 
was not likely related to the Veteran's service-connected 
PTSD.  The examiner considered that medical literature did 
not establish PTSD as a conventional cardiovascular risk 
factor, while there were several other clear risk factors 
that did apply in this case such as hypertension and a 
previous history of smoking. 

As there are several competing viewpoints that have been 
obtained, the Board will weigh these opinions on their 
respective merits.  At the outset, the September 2004 and 
November 2008 VA examinations which found that coronary 
artery disease was not attributable to PTSD were premised 
upon a thorough review of the Veteran's claims file, 
including as pertaining to a history of a cardiovascular 
disorder.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
Boggs v. West, 11 Vet. App. 334, 340 (1998).  The October 
2003 VA examiner's opinion which as indicated provides the 
most definitive statement so far to support of a claimed 
secondary medical relationship, did not involve a detailed 
medical history review.  The November 2008 VA examiner's 
opinion further involved an extensive physical examination, 
and set forth a detailed rationale with consideration of 
recent medical literature on the subject of psychological 
factors in the development of a cardiovascular disability.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(whether the physician has provided a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits).                      The 
examiner determined that in this particular case the more 
likely etiology of a cardiovascular disorder consisted of 
other generally recognized risk factors.           In view of 
the thoroughness of the November 2008 VA medical opinion and 
basis in the Veteran's medical history, this opinion and the 
consistent September 2004 examiner's opinion comprise the 
more probative evidence of record.

The Board has also considered the several excerpts of medical 
journal articles which the Veteran has provided in 
furtherance of this claim.  While some of these scientific 
articles provide generalized support for the claimed 
secondary medical relationship between psychological stress 
and a cardiovascular disorder, they do not offer specific 
guidance as to what transpired in this case.  See generally 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
treatise evidence cannot simply provide speculative generic 
statements, but in order to support medical causation must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). 

Accordingly, the preponderance of the medical opinion 
evidence is against the finding that coronary artery disease 
has an etiological relationship to the Veteran's service-
connected PTSD.  The November 2008 VA examiner's conclusion 
in particular rules out a secondary medical relationship on 
the basis of both initial causation, and chronic aggravation 
by a service-connected disability. 
See 38 C.F.R. § 3.310(b).  See also Anderson v. West, 12 Vet. 
App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  The Board has also taken into consideration 
the Veteran's own assertions in support of the etiology of a 
cardiovascular disorder; however, as a layperson without a 
medical background and training his statement on medical 
causation cannot be dispositive and requires consistent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for coronary artery disease, as 
secondary to service-connected PTSD.                      The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The claim for service connection for coronary artery disease, 
secondary to service-connected PTSD, is denied.

REMAND

The Board is remanding the claim for service connection for 
the residuals of a back injury for specific additional 
development before issuing a decision on this matter.

The Veteran through February 2001 correspondence in support 
of his claim originally identified having had a back injury 
while he served in Vietnam in the area of Chu Lai, and stated 
he underwent a four-day period of treatment with pain 
medication and heat pads.  During an October 2008 VA 
orthopedic examination the Veteran provided additional 
details on the injury stating that it occurred while he was 
unloading a water truck in Chu Lai, and that he was kept in 
the aid station for three days and he then returned to duty. 

Service treatment history includes a June 1963 report 
indicating that the Veteran complained of shooting pain in 
the left lower lumbar area and left lower quadrant. He stated 
that he was working with a fire department at home while on 
leave, and while putting out a fire a heavy object fell 
across his back.  The pain had continued over the past eight 
weeks.  The assessment was lumbosacral strain.

There is also a January 1966 record from while the Veteran 
was stationed at Chu Lai indicating he had injured his back 
the previous day, and complained of pain while moving.  He 
was admitted to an inpatient ward at a military base hospital 
and underwent a course of prescribed pain medication for 
several days. Three days later the Veteran was discharged and 
his condition was considered to be much improved.  

There is on file a November 2000 private physician's 
statement which provides a diagnosis of arthritis in the 
upper/lower back, and opinion that this may have been caused 
by, or at least aggravated by injuries sustained while 
serving in Vietnam.

The June 2004 letter from a chiropractor states that the 
Veteran had chronic degenerative disc disease with associated 
pain syndrome.  There were numerous disc bulges with lipping 
and spurring creating foraminal encroachment and nerve root 
compression, which would indicate that he experienced a 
repetitive trauma many years ago.  The chiropractor indicated 
that in discussing this with the Veteran, he had stated that 
he injured his back while in service on active duty in 1966.  
According to this treatment provider, the Veteran's back 
problems were likely a direct result of these injuries 
sustained during service.

In view of the above chiropractor's statement, through an 
August 2008 decision the Board reopened the Veteran's claim 
for service connection for residuals of a back injury, and 
remanded it for a VA examination to determine the likely 
etiology of a current back disorder.

Following an October 2008 VA orthopedic examination, the 
diagnosis was of degenerative arthritis of the lumbosacral 
spine.  The VA examiner opined that degenerative arthritis 
was not likely the result of the Veteran's active service.           
The physician based this determination on the fact that he 
which found no significant injury to the back on review of 
service department records, other than the one mention of the 
Veteran reporting having been struck in the back while 
working at his home fire department, and for which there was 
no follow-up treatment.  

This notwithstanding, there is the documentation of a January 
1966 back injury and ensuing inpatient treatment, which the 
October 2008 VA examiner did not directly consider in 
preparing an opinion on whether a back disorder was 
attributable to service.  This record of the 1966 injury 
appears consistent with the Veteran's own description of an 
injury unloading a water truck while he was in Chu Lai, 
Vietnam.  This claim should therefore be remanded to obtain a 
supplemental opinion from the October 2008 examiner on the 
issue of causation, based on review of the entire relevant 
treatment history. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Augusta VA Medical Center (VAMC) since the 
last records on file dated from January 2008. The RO should 
obtain any such records from this facility and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should contact the Augusta 
VAMC and request additional relevant 
treatment records dated since January 
2008.  All records/responses received 
should be associated with the claims file.  
In requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

2.	When this requested action has been 
completed, return the claims folder to the 
VA examiner who conducted the VA 
orthopedic examination of October 2008.  
If the examiner is not available, or is no 
longer employed by VA, schedule the 
Veteran for an examination by an 
orthopedist who has not seen him 
previously.  The purpose of the 
examination is to determine whether the 
Veteran's claimed back disorder is 
attributable to an incident of his 
service.

The following considerations will govern 
the examination:


a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examination.  All 
indicated tests and studies must be 
performed.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The VA 
examiner should specifically indicate 
whether the Veteran's current back 
disorder, diagnosed as degenerative 
arthritis of the lumbosacral spine, is 
causally related to his service, 
including a January 1966 back injury 
that occurred while stationed in Chu 
Lai, Vietnam.         In providing the 
requested opinion, the examiner should 
take into consideration the objective 
record of this incident, and the 
Veteran's own account of the event.  
The examiner should also indicate 
review of a June 2004 statement from a 
chiropractor addressing the etiology 
of the claimed disorder. 

The examiner must state the medical 
basis or bases for this opinion.  If 
the examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state. 

3.	The RO/AMC should then review the 
claims file.              If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for service connection for 
residuals of a back injury.  If the 
benefit is not granted, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).            

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


